            Case 3:18-cv-01369-JAM Document 38 Filed 11/17/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 MALIBU MEDIA, LLC,
                                                       Civil Action No. 3:18-cv-01369-JAM
                         Plaintiff,

 v.
                                                       SECOND RENEWED MOTION FOR
 GIAN MANTILLA,                                        ENTRY OF DEFAULT JUDGMENT
                                                       AGAINST DEFENDANT GIAN
                         Defendant.                    MANTILLA



          Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and

pursuant to Fed. R. Civ. P. 55, hereby files its Second Renewed Motion for Entry of Default

Judgment (“Motion”) against Defendant, Gian Mantilla (“Defendant”), and in support thereof,

states:

           1.    This is a case for copyright infringement arising under United States Copyright Act

 of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

           2.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair

 competition).

           3.    Plaintiff used proven IP address geolocation technology which has consistently

 worked in similar cases to ensure that Defendant’s acts of copyright infringement occurred using

 an Internet Protocol address (“IP address”) traced to a physical address located within this

 District, and therefore this Court has personal jurisdiction over defendant because (i) Defendant
            Case 3:18-cv-01369-JAM Document 38 Filed 11/17/20 Page 2 of 4




committed the tortious conduct in this State, (ii) Defendant resides in this State, and/or (iii)

Defendant has engaged in substantial and not isolated business activity in this State.

        4.      Indeed, Defendant resides in the State of Connecticut at 481 Nott Street,

Wethersfield, CT 06109.

        5.      On August 13, 2018, Plaintiff filed its Complaint in this action [CM/ECF 1].

        6.      On March 12, 2019, Plaintiff filed its Amended Complaint [CM/ECF 17].

        7.      Service of summons and Amended Complaint was obtained as follows [CM/ECF

23]:

                Defendant                            Date of Service, Type of Service

                Gian Mantilla                        March 20, 2019, Personal Service

       8.       The Affidavit of Service details that the process server served Defendant, Gian

Mantilla, personally. [CM/ECF 23].

       9.       According to Connecticut General Statutes, Title 52, Chapter 896, Sec. 52-57,

service of process on an individual is accomplished by leaving a true copy either with the

defendant or at his usual place of abode. Thus, service is appropriate.

       10.      Defendant has failed to plead or otherwise defend himself against Plaintiff’s

Amended Complaint.

        11.     An order of Default was issued as to Defendant Gian Mantilla on May 30, 2019

[CM/ECF 26].

        12.     Defendant is not a minor or an otherwise incompetent person or in active duty

military service. See Decl. of Kevin T. Conway, Esq.

        13.     This Motion is based on the allegations in Plaintiff’s Amended Complaint.

Defendant has admitted all of the facts alleged therein by failing to plead or otherwise respond to



                                                2
            Case 3:18-cv-01369-JAM Document 38 Filed 11/17/20 Page 3 of 4




 the Amended Complaint. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

 155, 158 (2d Cir. 1992) (“[A] party’s default is deemed to constitute a concession of all well

 pleaded allegations of liability.”) (internal citation omitted).

           14.   This Motion is further based on the facts attested to in the Declaration of Kevin T.

 Conway, Esq. and the Memorandum of Points and Authorities in Support of Second Renewed

 Motion for Entry of Default Judgment filed contemporaneously herewith, and the record of the

 proceedings and papers on file herein. These materials are sufficient to justify the requested

 relief.

           WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests entry of a default

 judgment in favor of Plaintiff and against Defendant, Gian Mantilla, in the form of the Proposed

 Default Judgment and Permanent Injunction attached hereto, and for such other and further relief

 this Court deems just and proper.

Dated: November 17, 2020

                                               By:      /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq. (30364)
                                                       7 Stokum Lane
                                                       New City, NY
                                                       T: 845-352-0206
                                                       F: 845-352-0481
                                                       E-mail: ktcmalibu@gmail.com
                                                       Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 17, 2020, I electronically filed the foregoing document
with the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who
are registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


                                                       By:    /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq.

                                                   3
        Case 3:18-cv-01369-JAM Document 38 Filed 11/17/20 Page 4 of 4




Service List
Gian Mantilla
481 Nott Street
Wethersfield, CT 06109




                                      4
